UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4099



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALANDIS DANTE BOULWARE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00164)


Submitted:   October 31, 2007          Decided:     December 10, 2007


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, Jon P. Carroll, JAMES, MCELROY & DIEHL, P.A.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In January 2000, Alandis Dante Boulware pled guilty to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000).        The court sentenced Boulware to fifty-

seven months in prison with a period of three years of supervised

release to follow. Boulware’s release commenced on January 16,

2004.

             On November 7, 2006, Boulware’s supervised probation

officer filed a Petition for Warrant or Summons alleging various

supervised release violations.       Specifically, the petition alleged

that Boulware:      (1) tested positive for marijuana on January 23,

2004, and June 3, 2004; (2) admitted using marijuana on May 12,

2004; (3) was arrested on November 26, 2004, and charged with

misdemeanor driving while impaired, felony possession of marijuana,

and felony possession of cocaine; (4) was arrested on February 23,

2006, and charged with misdemeanor possession of marijuana up to

one-half ounce, felony possession of cocaine, and misdemeanor

possession     of   drug   paraphernalia;      and   (5)   pled    guilty    to

misdemeanor driving while impaired on September 29, 2005, and pled

guilty to felony possession of marijuana and felony possession of

cocaine on September 11, 2006.         The petition requested that the

district court issue a warrant for Boulware’s arrest and revoke his

supervised    release.      The    probation    officer    noted    that    the

violations were Grade B violations pursuant to U.S. Sentencing


                                    - 2 -
Guidelines Manual § 7B1.1(a)(2), and with Boulware’s criminal

history score of IV, the recommended sentencing guidelines range

was twelve to eighteen months in prison.

             At the revocation hearing, the Government argued that

Boulware should receive the statutory maximum of two years in

prison.   Boulware admitted that he had violated the terms of his

supervised release but argued that the district court should not

impose the maximum because many of Boulware’s violations arose from

the same course of conduct on November 26, 2004, he was currently

working to support his minor children and had retained a steady job

while on release, and he had already served a sixty-day active

state sentence.    The court found that Boulware violated the terms

and conditions of his release and revoked the release.    The court

then upwardly departed from the recommended guidelines range and

sentenced Boulware to twenty-four months in prison, less the sixty

days he had already served, for a total imprisonment term of

twenty-two months, with a fourteen-month term of supervised release

to follow.    Boulware timely appeals his sentence, arguing that the

district court erred by upwardly departing from the advisory

guidelines range and imposing a plainly unreasonable sentence.

Finding no error, we affirm.*


     *
      The Government has conceded that the district court erred in
not offering an explanation of its reasons for imposing a sentence
above the guidelines range recommended by the applicable Policy
Statement. However, we are not bound to vacate the sentence solely
on the basis of the Government’s concession. See United States v.

                                - 3 -
              Boulware contends on appeal that the sentence imposed is

unreasonable because the district court did not adequately provide

reasons for the departure.         Boulware’s twenty-two month sentence

falls within the range authorized by statute and is reviewable only

to determine if it is “plainly unreasonable” with regard to those

18 U.S.C. § 3553(a) (2000) factors applicable to supervised release

revocation sentences.         United States v. Crudup, 461 F.3d 433, 437

(4th   Cir.    2006).    As    purely   advisory   policy   statements,   the

sentencing ranges provided by USSG § 7B1.4 have never bound the

sentencing court.       See United States v. Davis, 53 F.3d 638, 640

n.6, 642 (4th Cir. 1995).        This court grants broad authority to the

district court to revoke its previous supervised release sentence

and impose a term of imprisonment up to the statutory maximum.

Crudup, 461 F.3d at 440 (citing United States v. Lewis, 424 F.3d

239, 244 (2d Cir. 2005)).

              Although Boulware was sentenced above the guidelines

range, his sentence did not exceed the statutory maximum of two

years.    Moreover, the district court sentenced Boulware after

hearing   from    Boulware,     Boulware’s   counsel,   and   the   probation

officer. The court heard evidence that Boulware committed numerous

violations of the terms of his supervised release, and Boulware

admitted to these violations.           While not explicitly stating its

reasons for departure in announcing the sentence, the district


Rodriguez, 433 F.3d 411, 414-15 n.6 (4th Cir. 2006).

                                     - 4 -
court had just heard from the Government about Boulware’s extensive

criminal history, including his prior convictions for involuntary

manslaughter and felon in possession of a firearm, his recidivism,

and his propensity to possess and use drugs.         Moreover, the

presentence report outlined drug offenses stemming back to 1995.

The court expressed its concern over Boulware’s drug addiction and

the need to break the addiction, explaining that while incarcerated

Boulware would have less of an opportunity to obtain drugs, and

while on release he could be monitored for drug usage.   Implicit in

the court’s sentence was the need for drug rehabilitation and

treatment and the need to deter Boulware from committing further

drug-related crimes.

          In light of the evidence, the district did not impose a

plainly unreasonable sentence when it upwardly departed from the

guidelines range.   Accordingly, we affirm Boulware’s sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                               - 5 -